Exhibit 99.1 For further information: Jude Beres Chief Financial Officer JBeres@UniversalLogistics.com Universal Logistics Holdings, Inc. Reports First Quarter 2017 Financial Results Warren, MI – April 27, 2017 — Universal Logistics Holdings, Inc. (NASDAQ: ULH) today reported first quarter 2017 net income of $4.3 million, or $0.15 per basic and diluted share, on total operating revenues of $284.4 million.This compares to $7.5 million, or $0.26 per basic and diluted share, during first quarter 2016 on total operating revenues of $260.4 million.
